Citation Nr: 0709711	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  00-16 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
November 1996.  He served in Bosnia and Herzegovina from 
January 1996 to September 1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  The Board remanded this case 
back to the RO for additional development in July 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, this matter must be remanded again.  At the time 
the development requested as part of the prior Remand was 
undertaken, it was determined that the veteran had moved 
without notifying the VA of his new address.  Attempts at 
gathering information were thwarted as the location of the 
veteran was unknown.

It has since been determined that the appellant is 
incarcerated.  His address is now known, although it is 
unclear that the development sought can be accomplished, in 
view of this new knowledge of the veteran's whereabouts, 
additional development is indicated.  See Stegall v. Brown, 
11 Vet. App. 268 (1998).

Thus far, attempts to verify stressors for PTSD have been 
unsuccessful.  Appellant has provided numerous claimed 
stressors, but has been instructed to provide dates, within a 
2 month period, and has not done so.  Thus a constructive 
search cannot be made.  Appellant should be offered the 
chance to provide specific stressors within a two month 
period.

Additionally, appellant has indicated that one stressor was 
that an officer in his outfit stepped on a land mine and was 
killed.  He has not, apparently, provided this individual's 
name.  He is hereby informed that he should do so, and 
provide the approximate date of the incident so that a search 
for verification can be undertaken.

Concerning the skin disorder, it was indicated that a nexus 
opinion should be sought.  It is not clear that this can be 
accomplished, but an attempt should be made so that a 
decision can be entered.  

It is not clear whether the appellant has had either 
psychiatric or skin treatment while incarcerated.  He is 
hereby informed that if he has had such treatment he should 
so indicate and make attempts, with the VA's assistance as 
needed to obtain and submit those records to the VA.

Finally, during the course of this appeal, additional notice 
and development provisions have been outlined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
matter can be addressed as part of the development undertaken 
here in.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must furnish an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC/RO should contact the veteran 
and ascertain whether he has had any 
psychiatric or skin treatment while 
incarcerated.  If so, he should be asked 
to assist in obtaining those records.  If 
no records are obtained, attempts to 
obtain the records should be set out in 
the claims file.  If there has been no 
treatment, that too should be noted in the 
claims file.

3.  Appellant is instructed that his 
stressor information is insufficient to 
conduct a meaningful search.  He should 
provide stressor information within a 2 
month window of when the events occurred.  
He should also provide the information and 
a name concerning the officer that he 
reports he saw step on a land mine and 
die.  In addition to the name, the 
approximate date should be provided.

4.  If appellant provides sufficient 
information for a meaningful search to be 
accomplished, all appropriate steps should 
be undertaken to verify stressors.  If 
insufficient information is provided 
appellant should be so notified, and no 
additional search is indicated.

5.  AMC/RO should ascertain from the 
correctional facility whether it is 
possible to conduct either psychiatric or 
dermatological examinations.  If so, 
examiners should conduct the exam and 
provide an indication of the current 
psychiatric or dermatological pathology 
is.  Specifically a diagnosis should be 
set out.  If no skin or psychiatric 
disorder is found, that should be 
indicated.  If there are no facilities to 
conduct such exam, that too should be 
noted.

6.  If examinations are conducted and if 
current diagnoses are made, the matter 
should then be referred to VA physician's 
with appropriate expertise to offer an 
etiological relationship.  The physician's 
should be provided with the claims folder, 
any additional records obtained, and the 
examinations conducted.  After reviewing 
this information, an opinion as to 
etiology should be set out, if possible.

7.  Thereafter, the matter should be 
reviewed by the RO/AMC.  If the benefits 
sought are not granted, appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.  Thereafter, the matter should be 
returned to the Board in accordance with 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




